Citation Nr: 1826753	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO. 14-41 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an undefined neurological syndrome.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Daughter


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975. He also has additional service in the United States Naval Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017. A transcript of that hearing is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left eye drooping (ptosis) is a residual of a neurological event he experienced while in service. Service treatment records (STRs) documenting the event the Veteran contends caused his left eye drooping also provide a past medical history that the Veteran reported his friend told him his left eye was drooping approximately one year prior to the Veteran entering service. The Veteran further reported to medical staff at that time that he confirmed his eye drooping using family photographs. The Veteran experienced more than one episode of left facial numbness and drooling from the left side of his mouth during service. Despite numerous medical tests, the etiology of these events was found to be undetermined. As such, no diagnosis was made, and it is the Veteran's contention that his left eye drooping is a residual of one of these events that coincided with the left facial numbness and drooling he experienced during active service. 

The Veteran's entrance examination report is not in the file. Because the Veteran's enlistment examination is not available, the Veteran is presumed sound. To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

On remand, a supplemental medical opinion should be obtained to determine whether there is clear and unmistakable evidence that the Veteran's left eye drooping preexisted service and if so, whether his left eye drooping was not aggravated by service.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's complete file, to include a copy of this remand, to the September 2012 VA examiner (or other appropriate VA examiner if unavailable) to obtain a supplemental medical opinion as to whether the Veteran's left eye drooping preexisted service. If the examiner determines that an opinion cannot be provided without an examination, then the Veteran should be scheduled for one to include any additional testing the examiner determines is necessary for the opinion.

Based on the review of the record, the examiner should answer the following:  

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a left eye drooping condition that existed prior to his entry onto active duty?

The examiner's attention is directed to the Veteran's service treatment records dated April 22, 1974 where the medical staff documented (i) that one year prior the Veteran's friend told him that his left eye was drooping, which he confirmed using family photographs, and; (ii) in May 1973, while on leave traveling on a plane home, the Veteran experienced numbness to the left face and drooling from the left side of his mouth that self-resolved. The examiner should also note that the Veteran entered service in May 1973.

(b) If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that his left eye drooping condition was not aggravated by service or that any increase in disability was due to the natural progression of the condition?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's left eye drooping had its onset in service?

The examiner is asked to discuss, as necessary, the relevance of the December 2012 and February 2013 private medical opinions that provide differential diagnoses and the July 2012 CAT scan results as reported by the September 2012 VA examiner.

The examiner is informed that for this question, aggravation is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

2. Thereafter, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




